                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANISSA JASSO,                                      Case No. 19-cv-02381-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE FOR
                                                 v.                                         FAILURE TO COMPLY WITH
                                   9
                                                                                            GENERAL ORDER 56
                                  10     CARL'S JR. RESTAURANT #1101161, et
                                         al.,
                                  11                    Defendants.
                                  12
Northern District of California




                                              There is no evidence in the docket that the parties have complied with the site visit,
 United States District Court




                                  13
                                       mediation, and settlement meeting requirements of General Order 56. See
                                  14
                                       https://cand.uscourts.gov/rules/general-orders/
                                  15
                                              On or before February 13, 2020, the parties shall file a Joint Status Report informing the
                                  16
                                       Court of when the site visit took place, the status of mediation or settlement, or whether the parties
                                  17
                                       have in fact complied with the requirements of General Order 56 but nonetheless require a Case
                                  18
                                       Management Conference.
                                  19
                                              Failure to file the Joint Status Report may result in this case being dismissed for failure to
                                  20
                                       prosecute under Federal Rule of Civil Procedure 41(b).
                                  21

                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: January 31, 2020
                                  24

                                  25

                                  26                                                                 William H. Orrick
                                                                                                     United States District Judge
                                  27

                                  28
